779 F.2d 49
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.BONNIE O. CALARIE, INDIVIDUALLY AND AS ADMINISTRATRIX OF THEESTATE OF EDWIN P. CALARIE, DECEASED, Plaintiff-Appellee,v.UNITED STATES OF AMERICA, Defendant-Appellant.
84-5719
United States Court of Appeals, Sixth Circuit.
10/4/85

AFFIRMED
W.D.Ky.
ON APPEAL FROM THE UNITED STATES DISTRICT COURT FOR THE WESTERN DISTRICT OF KENTUCKY
BEFORE:  ENGEL and MILBURN, Circuit Judges; and WISEMAN, District Judge*.
PER CURIAM.


1
Upon consideration of the briefs and record herein and after oral argument, the court is of the opinion that the findings of the district judge are not clearly erroneous and, further, that it has not been shown that the district judge misapplied the applicable law.  Accordingly, the judgment of the district court is AFFIRMED.



*
 The Honorable Thomas A. Wiseman, Jr., Chief Judge, United States District Court for the Middle District of Tennessee, sitting by designation